Citation Nr: 0703061	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-35 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for blackout spells.  

Entitlement to service connection for blackout spells.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel
INTRODUCTION

The veteran served on active duty from July 1960 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which continued the denial of a previously 
denied service connection claim for blackout spells.

In November 2006, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  In a decision dated April 2001, the RO denied the 
veteran's claim of service connection for blackout spells.  
He was properly notified and did not file an appeal, and that 
decision became final.

3.  Evidence received since the April 2001 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The April 2001 rating action is final; however, new and 
material evidence has been submitted and the claim of 
entitlement to service connection for blackout spells is 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist the veteran with his claim 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  VA has a duty to 
notify the veteran and his representative of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2006).  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c) (2006).  Because the claim to reopen the issue of 
service connection for blackout spells is being granted in 
full, the notification and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 are deemed to have 
been fully satisfied with respect to this issue.


Factual Background

In April 2001, the RO denied the claim of service connection 
for blackout spells.  The RO found that the veteran's claimed 
blackout spells was not a currently diagnosed condition that 
was related to his active duty service.  The veteran did not 
appeal this decision, and it became final.  In August 2003, 
the veteran requested that his claim for service connection 
for syncopal episodes be reopened.  

In the first instance, the Board must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002 & Supp. 2005).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the 'presumption of credibility' doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), 
and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, in this case, since the RO decision dated in April 
2001.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Evidence of record at the time of the April 2001 RO decision 
included the veteran's service medical records, private 
medical records, and VA medical records.

The veteran's service medical records reveal that upon 
entrance examination in July 1960, he had no neurological 
problems or complaints of loss of consciousness.  In June 
1961, he was evaluated for complaints of blackout spells, 
which he claimed to have experienced for a period of three 
months.  His blood pressure was 140/80 with negative 
neurological examination.  An electroencephalogram (EEG) 
study, a skull series, and other diagnostic tests were 
recommended.  The veteran was scheduled for a follow-up 
appointment, however, there is no evidence in the service 
medical records that these tests were actually performed.  

On report of medical examination at separation in June 1963, 
the examiner noted the presence of a heart murmur.  Following 
cardiology consultation, it was determined that the heart 
murmur was no clinical significance and that there was no 
evidence of heart disease.  The veteran reported no 
complaints with regard to blackout spells and no significant 
past medical history was noted at separation.  

Post-service, the first medical evidence of record for any 
health problems arises in the veteran's VA primary care 
records dated from August 1999 through December 1999.  These 
records document treatment for hypertension and residuals of 
a 1989 on-the-job injury which resulted in back problems.  It 
was noted that the veteran had a 40-year history of syncope, 
with a recent increase in the frequency of the  episodes.  He 
reported having an episode of syncope while attempting to 
reach overhead.  The episodes occurred usually while 
standing, and one time while seated.  

Private treatment records dated in December 1999 reflect 
treatment for hypertension, myocardial infarction, chronic 
obstructive pulmonary disease, and vascular disease.  It was 
noted that the veteran "had some episodes of syncope in the 
past."  

In April 2001, the veteran claim was denied because there was 
no evidence of a diagnosed that was related to the veteran's 
military service.  

The evidence received since the April 2001 rating action 
includes a report of an August 2004 VA medical examination 
and the transcript of a November 2006 Travel Board hearing.  

During the August 2004 VA examination, the veteran reported 
having syncopal episodes in 1961 that occurred three to four 
times per year.  Precipitating factors included outdoor 
exertion in the heat.  He reported functional loss due to the 
symptomatology and limited activity.  The veteran indicated 
that he received no medical treatment for this condition.  
During the examination, the veteran underwent several 
diagnostic tests which included Holter monitor, 
echocardiogram, echogram, carotid Doppler, and cardiac stress 
test, all of which failed to yield a specific cause for his 
syncopal episodes.  The diagnosis was recurrent syncopal 
episodes, apparently related to heat and exertion with cause 
undetermined.  The physician assistant examining the veteran 
opined that the veteran's medical history clearly related 
that he has been having these same episodes for many years 
and that they were directly related to the same episodes he 
experienced while on active duty.  

During his November 2006 hearing before the undersigned, the 
veteran reported no history of blackouts prior to his entry 
into military service, but that during service he had four 
episodes in 1961, for which he eventually sought medical 
attention.  He testified that since service, he has not 
received any medical treatment for this condition.  

Analysis

The veteran asserts that his recurrent syncopal episodes had 
their onset during his military service.  He submitted a 
claim for compensation for this disability in March 2000.  In 
April 2001, the RO denied the claim stating that the 
veteran's blackout spells were not related to service and 
were not attributable to a disease or condition that would 
cause this condition, and as such, was not a disability under 
the law for which he could receive compensation.  The veteran 
did not appeal the April 2001 decision, which was the last 
final denial on this basis.  

Since the April 2001 RO decision, the Board notes that the 
August 2004 VA examination report is significant in that it 
presents positive evidence that the veteran's current 
complaints of blackout spells are related to similar events 
documented in the service medical records.  This medical 
report is not cumulative and redundant of previously 
considered records, and relates to an unestablished fact 
necessary to substantiate the claim; it raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for blackout spells.  Accordingly, a basis 
to reopen the claim of service connection for blackout spells 
has been presented.  The claim is therefore reopened for a de 
novo review on the merits.

ORDER

New and material has been received to reopen the claim for 
service connection for blackout spells; to this limited 
extent, the appeal is granted.


REMAND

As noted above, the veteran seeks entitlement to service 
connection for blackout spells.  After a careful review of 
the record, the Board finds that additional evidentiary 
development is necessary in order to fairly decide the 
veteran's claim.

In this regard, the veteran testified that his blackout spell 
condition had been continuous since service.  The first 
evidence of medical treatment for this condition arises in a 
VA treatment record dated in August 1999, which reflects the 
veteran's 40-year history of syncopal episodes.  The RO 
should request the veteran to identify any treatment records 
for this condition for the period following his separation 
from military service in 1963 and the first documented 
evidence of syncopal complaints in 1999.  The RO should then 
attempt to obtain any available records identified by the 
veteran.  

The Board notes that the veteran received Social Security 
Administration (SSA) disability benefits for a back 
disability from a slip and fall on the job, which occurred in 
1989.  Given the veteran's testimony that he has fallen down 
from his blackout spells, the Board finds that the SSA 
records may be potentially relevant.  As such, the records 
associated with the veteran's SSA claim, if available, should 
be obtained to assist in substantiating his present claim.

Further, the Board notes that the VA examination was 
conducted by a physician's assistant who did not indicate a 
review of the veteran's claims file.  The RO should schedule 
the veteran for another VA examination, to be completed by 
the appropriate physician who has reviewed the veteran's 
claims file in its entirety.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA, that 
have treated him for blackout spells since 
separation from service.  After the 
veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the opportunity 
to obtain and submit those records for VA 
review.  .

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any disability 
manifested by syncopal episodes, described 
as "blackout spells."  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

Based upon the claims folders review and 
examination results, the physician should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
any disability manifested by blackout 
spells found on examination is 
etiologically related to the veteran's 
military service.  The rationale for all 
opinions expressed must also be provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After all appropriate 
evidentiary development has been 
completed, the RO should readjudicate the 
veteran's claims of entitlement to service 
connection for blackout spells.  If any 
benefit sought on appeal remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. The veteran need take no action 
until he is otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


